Citation Nr: 1451230	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  11-06 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.  

2.  Entitlement to an increased rating for an adjustment disorder with mixed anxiety and depressed mood, rated 30 percent disabling.  

3.  Entitlement to an initial compensable rating for post-traumatic headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from December 1983 to February 1987.  

This matter came before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the North Little Rock, Arkansas, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for sleep apnea (claimed as due to in-service trauma or secondary to service-connected postoperative (PO) zygomatic fracture with bilateral temporomandibular joint (TMJ) dysfunction and left mandibular malunion, for which a rating in excess of 30 percent was also denied.  That decision also granted service connection for post-traumatic headaches which was assigned an initial noncompensable evaluation.  The Veteran appealed only these three adjudications in the February 2010 rating decision.  As the Veteran has expressed his dissatisfaction with the initial noncompensable rating assigned for post-traumatic headaches, the Board has recharacterized the issue as involving the propriety of the assignment of that initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran did not appeal other adjudications by the February 2010 rating decision which were a denial of service connection for traumatic brain injury (TBI) with memory loss and confirming prior denials of service connection for a bilateral eye condition and posttraumatic stress disorder (PTSD).  Thus, those matters are not on appeal.  

By letter of September 26, 2011, the RO notified the Veteran of a September 2011 rating decision which denied service connection for erectile dysfunction.  The Veteran did not appeal that decision.  However, a letter from the Veteran was received on September 16, 2012, in which he stated that he intended to claim service connection for loss of use of a creative organ.  

In two letters in September 2012 the Veteran claimed service connection for "damaged facial orbit", including scar tissue, and for "dementia secondary to my head injury (TBI)."  However, the Board notes that service connection for "dementia associated with brain trauma" was denied in November 2001 and while the Veteran initiated an appeal of that, and other adjudications in November 2001, in correspondence in June 2004 from the service representative it was stated that the Veteran wished to withdraw all active "claims/appeals" at this time, contingent upon an award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating).  A July 2004 rating decision granted a TDIU rating, which remains in effect.  Thus, all pending claims and appeals prior thereto were terminated (including claims for dementia, PTSD, and a musculoskeletal disability affecting the head, neck, and shoulders which were addressed in Board remands in December 1998 and April 2004).  

The Veteran was provided notice by RO letter in October 2012 as to how to substantiate the claims for loss of use of a creative organ, service connection for facial damage, and for service connection for dementia, claimed as TBI.  

Subsequently, an October 2013 rating decision increased the 30 percent rating for PO zygomatic fracture with bilateral TMJ dysfunction, and left mandibular malunion, to 40 percent, effective September 13, 2012.  

The October 2013 rating decision indicated that a claim for "head injury (TBI), dementia (to include memory problems, language, thinking and social behavior) secondary" due to an in-service head injury, as well as a "tic (facial muscle twitching" due to an in-service head injury had been received but that those issues were "currently under the jurisdiction of the appeals team.  Therefore, no action can be taken for those issues at this time."  

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except the transcript of the February 2013 travel Board hearing conducted by the undersigned sitting at Little Rock, Arkansas contained in Virtual VA; and VA treatment (CAPRI) records which are within Virtual VA and VBMS.  

As noted, by RO letter of October 11, 2012, the Veteran was provided notice concerning how to substantiate claims for compensation for loss of use of a creative organ, service connection for dementia, and service connection for facial damage.  Since then he has submitted additional evidence relative to some of those claims.  Also, correspondence from his service representative in September 2012 indicates that the Veteran seeks a dependency allowance for his spouse.  These matters are brought to the attention of the RO.  

The issues of an increased rating for an adjustment disorder with mixed anxiety and depressed mood, rated 30 percent disabling, and an initial compensable rating for post-traumatic headaches are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED.  


FINDINGS OF FACT

Sleep apnea was not incurred or aggravated during active service and is not caused or aggravated by a service-connected disorder or combination of service-connected disorders.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159. 3.303, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants what information or evidence is needed for claim substantiation prior to an initial unfavorable decision but, if not, any such error may be cured by providing notice followed by readjudication, e.g., in a supplemental statement of the case (SSOC).  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  In service connection claims, the VCAA imposes a duty to inform a claimant of all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Also, the VCAA imposes a duty to assist claimants by making reasonable efforts to get needed evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Here, the RO provided the Veteran with notice of the elements required for service connection and of the respective evidence gathering duties by letter in August 2009, including service connection as secondary to the service-connected PO zygomatic fracture with bilateral TMJ dysfunction, and left mandibular malunion, prior to the initial February 2010 adjudication of that claim.  It also provided notice of how disability ratings and effective dates are assigned.  Dingess, Id.  He was provided similar notice as to claiming that disability as secondary to his service-connected psychiatric disorder by RO letter in September 2012, prior to readjudication of that claim in the October 2012 SSOC.  

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation.  The Veteran's service treatment records (STRs) have been obtained.  His VA treatment records, records of the Social Security Administration (SSA), and all relevant private treatment records are on file.  The Veteran has been given VA examinations as to this service-connection claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examinations and medical opinions obtained have not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).

The Veteran testified in support of his claim at a travel Board hearing in February 2013.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) held that 38 C.F.R. § 3.103(c)(2) requires that one who chairs a hearing has a duty (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim the service connection claim based on the current record.  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board finds these actions have satisfied VA's duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Background

The STRs reflect in-service treatment for disabilities for which the Veteran is service-connected but do not show any findings or complaints of impaired or disturbed sleep.  

Associated with records from SSA are private clinical records which show that in September 1996 the Veteran reported that his decreased sleep was unchanged.  In October 1996 he reported sleeping satisfactorily but two days later stated he still slept poorly.  

The discharge summary of the Veteran's psychiatric hospitalization in October 1996 at the CPC Pinnacle Pointe Hospital shows that his complaints included getting only about 3 hours of sleep nightly, even using sleeping pills.  

A February 1997 statement from a private physician reflects that the Veteran probably had some difficulty sleeping which had been relieved with medications.  That physician reported in September 1998 that the Veteran complained of difficulty sleeping.  

On VA psychiatric examination in July 1998 the Veteran reported that he did not sleep well at night.  He would awaken at night, and sometimes had bad dreams.  

A VAOPT record of January 1999 shows that the Veteran reported that he had slept poorly the night before, having awoken at 2:00 a.m.  Another January 1999 VAOPT record shows that he did not sleep well and he "thrashes and grinds his teeth" but was also afraid of how he behaved when he slept, as reported by others.  

Submitted at the travel Board hearing, with a waiver of initial RO consideration, were records of the Veteran's initial consultation for possible sleep apnea in February 2001 at the Baptist Medical Center.  He had snored for a number of years.  His past 1986 head injury was noted.  After an examination the impression was that obstructive sleep apnea (OSA) seemed likely because the Veteran snored.  TMJ pain and mandibular injury was likely disrupting sleep continuity and possibly contributing to OSA.  Also, headaches and depression could relate to the OSA

On VA psychiatric examination in April 2002 the Veteran reported that he got up 3 or 4 times nightly to urinate, and had increased sleepiness during the day.  

Also, submitted at the travel Board hearing, with a waiver of initial RO consideration, were records of the Arkansas Center for Sleep Medicine which include a February 2004 letter from a physician noting that the Baptist Sleep Disorder Center had given the Veteran a continuous positive airway pressure (CPAP) device in 2001 "to practice with."  He had not had a sleep study until February 2004 at the Arkansas Center for Sleep Medicine which found that he had loud snoring regardless of position, which caused frequent and repetitive arousals, and partial obstructions of the airway.  In an April 2004 letter it was stated that the Veteran should work on behavioral treatment of his insomnia.  The physician reported that the Veteran "says that TMJ problems and his depression both contribute to some of his difficulty sleeping."   

VAOPT records in the claims files and VA CAPRI records in VBMS show that in March 2004 it was reported that he had been diagnosed with sleep apnea in a private clinic and used a CPAP device.  In May 2004 it was noted that he was fairly recently diagnosed with sleep apnea and had been trying to adjust to using a CPAP machine to help him breath at night.  

In a VA Form 21-4138, Statement in Support of Claim, in July 2009 the Veteran reported that his in-service head injury affected his sleep, and he used a machine for his sleep apnea.  

On VA psychiatric examination in September 2009 the Veteran reported getting only about 4 hours of sleep nightly because of nightmares of things that happened in the military and his relationship with his children.  As to his psychiatric diagnosis, it was commented that the examiner believed that there was considerable somatic preoccupation.  In the past had had generated an abnormality "MMPI" with some indication of a "fake-bad" profile.  

On VA examination in September 2009 for evaluation of possible TBI the Veteran reported averaging about 4 hours sleep nightly.  He had some nightmares and reported that his sleep problems began in about 1994 or 1995.  He used a CPAP device for sleep apnea.  After the examination it was concluded that the Veteran's sleep difficulty and memory loss was not affected by his head trauma.  As to his neuropsychological testing there was a question as to his effort and the validity of the testing was, thus, questioned.  

Contained in the claim file and in VA CAPRI records in VBMS is a report of a VA examination in July 2012 to evaluate sleep apnea.  The diagnosis was OSA.  It had been diagnosed in 2006.  Historically, his wife had told him that he jerked in his sleep and his breathing would cut off.  He later thought it was more serious. Reportedly, his wife had noted this when he got out of service in 1986, and this was after a major head injury during service in 1986 resulting in fractured facial bones and his beginning to have TMJ syndrome and headaches.  He did not now take medication for sleep apnea but did use a CPAP device.  However, the examiner also stated that the Veteran did not have any findings, signs or symptoms attributable to sleep apnea.  A sleep study had been performed.  He did not have any documented sleep disorder breathing.  It was noted that the Veteran had started treatment for sleep apnea at VA in 2008. The Veteran had given the use of a CPAP device but had not had another sleep study.  When using the CPAP device he did well.  In conclusion the examiner did not believe that the Veteran's sleep apnea was due to injuries received during military service in 1986.  

In an addendum in August 2012, in the claim file, the July 2012 VA examiner stated that it was less than a 50 percent probability that the Veteran's sleep apnea was due to his injuries during service in 1986 and the rationale was that these types of injuries did not cause sleep apnea.  

Contained in the claims files and in VA CAPRI records in VBMS is a report of a September 2012 review of the Veteran's claim files to determine whether sleep apnea was due to service-connected psychiatric disability.  It was opined that the claimed sleep apnea was less likely as not proximately due to or the result of the service-connected condition because sleep apnea was not caused by psychological factors; rather, it was due to other factors which caused increased transthoracic pressure leading to the development of OSA.  

At the February 2013 travel Board hearing the Veteran testified that he had first developed sleep apnea following his in-service head injury which gave rise to many of his now service-connected disabilities.  His then wife had noted that after this injury he at times "choked" in his sleep.  She had asked him to undergo testing for this but he had declined to do so at that time.  All of his treatment was at VA.  He also believed that his medical records showed that disabilities stemming from that in-service head injury, including TMJ syndrome, headaches, and psychiatric disability contributed to his sleep apnea.  He continued to use a CPAP device.  

The Veteran has submitted an article from the Journal of Rehabilitation Research and Development which states that sleep apnea is prevalent among patients with TBI.  Sleep apnea was well documented to negatively affect neurocognitive and neuropsychiatric functioning, including memory, attention, mood, and anxiety.  Some with severe sleep apnea fail to realize that their sleep was disturbed.  This lack of awareness might be exacerbated in those with severe TBI residuals because of cognitive or neurological deficits from their injury.  Sleep apnea-related cognitive impairment in TBI might reflect the hypoxia that accompanied sleep apnea events, with some additional impairment resulting from sleep fragmentation and daytime sleepiness.  Sleep apnea in TBI might occur secondary to a brain injury.  In contrast, to OSA, central sleep apnea (CSA) was defined as a lack of airflow accompanied by a lack of respiratory effort, reflecting impairment in brain areas controlling breathing.  Those with TBI had increased prevalence of sleep apnea, and this prevalence was greater in men.  

Also submitted was an article from the Internet entitled the relationship between sleep apnea and anxiety.  Those with CSA were more likely to have an anxiety disorder when compared to those with no indication of CSA.  There was a considerable association between OSA and depression.  "But the relation is like this, OSA is related to obesity, and obesity is related to metabolic abnormalities, and finally metabolic abnormalities are related to depression."  

Law and Regulations

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions, or if proximately due to or aggravated by other service-connected disability or disabilities.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310(a) and (b).   

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  However, sleep apnea is not listed as a chronic disease.  

The Veteran also claims that service connection is warranted based on continuity of symptomatology of sleep apnea.  The Board notes that the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Moreover, consideration may also be given to the earliest medical records stating when symptoms began or when treatment for symptom first began, or both.  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements opposing consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990); see also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply restated what existed in section 5701 regarding the benefit-of-the-doubt doctrine").

Analysis

The Veteran's STRs are negative for signs, symptoms, complaints, history or treatment for any sleep impairment or disorder.  As to the Veteran's statements and testimony that his wife had told him of his having sleep disturbance shortly after his military service, this is in stark contrast to other histories he has related of having had the onset of sleep disturbance in the mid-1990s, i.e., variously reported as being from 1994 to 1996.  It is the latter history which is most consistent with the other evidence on file inasmuch as the earliest document complaint of sleep disturbance is in 1996.  Accordingly, the Board finds the histories related by the Veteran of continuously having had sleep disturbance since his in-service head are lacking in credibility.  

The Veteran has variously associated having sleep apnea due to his in-service head injury, or as secondary to disabilities caused by the head injury, i.e., service-connected post-traumatic headaches, psychiatric disorder, and PO zygomatic fracture with bilateral TMJ dysfunction, and left mandibular malunion.  

In this regard, April 2004 physician's statement reflects that behavioral treatment for insomnia was desired.  This suggests that the insomnia is merely a symptom of the Veteran's already service-connected psychiatric disability and does not tend to show that the Veteran actually has sleep apnea or that the etiology thereof, if it exists, is related to service-connected psychiatric disability.  However, the notation of using a CPAP device for sleep apnea does tend to show that the Veteran actually has that disorder.  However, that physician gave no indication of the time of onset or etiology of any sleep apnea.  

Moreover, the General Rating Formula for Mental Disorders, at 38 C.F.R. § 4.130 (2014) specifically provides that "chronic sleep impairment" is one of the criteria for consideration in evaluating service-connected psychiatric disabilities, and is listed as a criteria for the current 30 percent disability rating assigned for the Veteran's service-connected psychiatric disability.  

As to this, 38 C.F.R. § 4.14, Avoidance of Pyramiding, provides that: 

The evaluation of the same disability under various diagnoses is to be avoided....Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.   

To the extent that in 2004 a private physician related the Veteran's belief that his service-connected "TMJ problems and his depression both contribute to some of his difficulty sleeping," this is neither a diagnosis nor an expression of that physician's opinion.  Rather, the physician merely recorded the Veteran's belief and was unenhanced by any additional medical comment.  As such, it does not constitute competent medical evidence.  See generally Grottveitt v. Brown, 5 Vet. App. 91 (1993); Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992) (a bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional; and LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (where a history recorded by an examiner had not filtered, enhanced, or added medico-evidentiary value to the lay history through medical expertise).   

The belief related by the Veteran in April 2004 seems to have been predicated upon the results of his initial sleep evaluation in 2001, when a private physician indicated that the now service-connected PO zygomatic fracture with bilateral TMJ dysfunction, and left mandibular malunion "possibly" contributed to sleep apnea and that the service-connected headaches and depression from service-connected psychiatric disability "could" relate to sleep apnea.  However, an expression of opinion using such qualifying terminology as "possibly" and "could" is no more than mere speculation as to the cause or etiology of any sleep apnea.  Such qualifications of an opinion fall far short of approaching the required standard that such a relationship is as likely as not, as needed to establish the prerequisite nexus element for a claim of service connection.  

Moreover, in contrast, the VA opinions on file affirmative reflect that not only is any sleep apnea less likely than not related to service-connected psychiatric disability but that the type of head injury which the Veteran sustained did not cause sleep apnea.  Rather, the cause of the Veteran's sleep apnea, which has repeatedly been diagnosed as OSA, was increased transthoracic pressure.  

As to the articles which the Veteran has submitted in support of his claim, these indicate that sleep apnea in those with TBI might be due to a brain injury.  However, service connection has been denied for TBI.  Additionally, this type of sleep apnea is diagnosed as CSA and stems from injury of the areas of the brain controlling breathing.  However, as noted, the Veteran has never been diagnosed as having CSA.  Rather, virtually every diagnosis of record shows that his sleep apnea has been diagnosed as OSA which, again as noted, is due to increased transthoracic pressure.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea.  Thus, there is no reasonable doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sleep apnea is denied.  


REMAND

Psychiatric Disability

On a September 2009 VA psychiatric examination it was felt that the Veteran had considerable somatic preoccupation and in the past he had had psychological testing which suggested a "fake-bad profile."  The Veteran's Global Assessment of Functioning (GAF) score was 55, and the February 2010 rating decision which is appealed noted that this GAF score indicated moderate impairment.  However, other private neuropsychological testing in 2007 indicate that there was no exaggeration of symptoms.  Also, a review of VA CAPRI records contained in Virtual VA and in VBMS reveals numerous GAF scores before and after the 2009 VA examination which ranged from 45 to 35.  

A GAF score of 51 to 60 indicates that the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers).  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed, avoids friends, neglects family, and is unable to work).  

At the February 2013 travel Board hearing the Veteran testified that he had sought VA treatment as needed for psychiatric disability, and took daily medication.  However, he continued to be easily angered and was constantly frustrated and even his concentration was disturbed.  He did not like being around a lot of people and was easily brought to tears.  He isolated himself and had no relationship with his siblings or children.  All of his treatment was at VA.  He believed that his headaches had become worse since his last VA rating examination, and he was willing to attend at more up-to-date VA rating examination.  

Post-traumatic headaches

The Veteran was last afforded a VA examination to evaluate the severity of his service-connected headaches in August 2012.  

At the February 2013 travel Board hearing the Veteran testified that he had had trigger point injections for about three (3) years for treatment of his post-traumatic headaches.  On a scale of 10, his headaches were sometimes a 10 and this occurred 2 to 3 times weekly and took him "off my feet."  The headaches could incapacitate him for as much as 2 days.  His headaches affected his everyday functioning.  He felt that his medication, Naproxen, had never helped his headaches.  While the trigger point injections had initially provided some relief, they were now losing their effectiveness.  All of his treatment was at VA.  He believed that his headaches had become worse since his last VA rating examination, and he was willing to attend at more up-to-date VA rating examination.  

A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  

Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, an initial request for the records should be made and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims files.  If, after making reasonable efforts such records cannot be secured, notify the Veteran and his representative and (a) identify the specific records which could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Afford the Veteran a VA psychiatric examination.  

The claims files, including a copy of this REMAND, should be provided to the examiner, the examiner should review the claims files in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims files were reviewed.  

The examiner is requested to record findings as to the severity of the Veteran's service-connected psychiatric disorder.  The examiner should also comment on the extent to which the service-connected psychiatric disorder impairs the Veteran's occupational and social functioning.  The examiner is requested to assign a numerical code for the GAF score, as well as narrative explanation of that score.

All pertinent symptomatology and findings must be reported in detail.  Any indicated tests and studies should be accomplished.  

3.  The Veteran should be afforded neurology examinations to determine the extent and severity of his service-connected post-traumatic headaches.  

The claims files, including a copy of this REMAND, should be provided to the examiner, the examiner should review the claims files in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims files were reviewed.  

The examiner should describe the Veteran's headaches and particularly whether they are prostrating in character as well as the frequency and duration of such headaches.  

4.  Notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained and associated with the Veteran's claims files which shows that notice scheduling the examination was sent to his last known address. Documentation should be also be obtained and associated with the Veteran's claims files demonstrating any notice that was sent was returned as undeliverable.  

5.  In the interest of avoiding further remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. 

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, readjudicate the Veteran's claims.  If the benefits remain denied, an SSOC must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


